DETAILED ACTION
Claim Rejections - 35 USC § 112
1.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claims 1-14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the rear brakes including a caliper assembly having brake pads operable to engage a brake rotor to brake the vehicle, the caliper assembly including a hydraulic actuating mechanism and an electric actuating mechanism comprising first and second actuators” (Lines 5-8).  Claim 14 recites “the rear brakes include a caliper assembly including brake pads operable to engage a brake rotor to brake the vehicle, the caliper assembly including a hydraulic actuating mechanism and an electric actuating mechanism comprising first and second actuators” (Lines 4-7).  The inventive brakes include two rear calipers (206A, 206B), each caliper possessing a single actuator (208, 210).  The claims appear to require a single caliper having two actuators.  It is unclear how many calipers and actuators are required.
Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-6, 8, 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139) and further in view of Littlejohn (US 5,539,641).
As per claim 1, Witte et al discloses a vehicle brake system (Abstract) for a vehicle comprising: 
a brake pedal (9) operable by a vehicle driver and coupled to control a brake pressure generating unit (4) to supply hydraulic brake pressure to front and rear hydraulically actuated wheel brakes ([0054]), the caliper assembly including a hydraulic actuating mechanism (M, P1, P2, 11) and an electric actuating mechanism (22) comprising first (22; [0063]) and second actuators (22; [0063]);
a sensor arrangement (10, 13) for monitoring the driver's braking intent; 

a control (17, 19; [0067], [0071]) connected to the sensor arrangement for operating the electric actuating mechanism to actuate the rear brakes as a function of the driver's braking demand.  Witte et al does not disclose details of the brakes’ structure or starting positions.
Okada et al discloses a brake system wherein the rear brakes including a caliper assembly (34) having brake pads (33) operable to engage a brake rotor to brake the vehicle, the caliper assembly including a hydraulic actuating mechanism (5, 31) and an electric actuating mechanism (43).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brakes of Witte et al by using the disk brakes as taught by Okada et al in order to provide effective service and park braking.  Witte et al and Okada et al do not disclose details of the brakes’ starting positions.
Littlejohn discloses a brake control system wherein the rear brakes are electrically actuated once the first and second actuators are synchronized to a common starting position (638; Col. 9, lines 45-50).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al and Okada et al by returning them to an open position when not in use as taught by Littlejohn in order to ensure sufficient clearance in the brake-released position.

	As per claim 3, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Witte et al further discloses wherein the sensor arrangement monitors a brake pedal force applied by the driver (13) and/or a hydraulic pressure in the unit (13), and wherein the electric actuating mechanism is operated as a function of the pedal force ([0059]) and/or the hydraulic pressure. 
As per claim 4, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 3.  Witte et al further discloses wherein the electric operating mechanism is operated according to a predetermined actuating time curve that is a function of the pedal force ([0020], [0071]) and/or hydraulic pressure. 
As per claim 5, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Okada et al further discloses wherein the control is responsive to an initial braking command to operate the electric actuating mechanism such that the pads are moved to a disc contact position ([0047]). 
As per claim 6, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 5.  Witte et al further discloses wherein the initial braking command is 
As per claim 8, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system includes at least one inlet or isolation valve (11) connected to supply pressure to the hydraulic actuating mechanism, and wherein the control is operable to actuate the isolation valve when the system is in the second mode to hydraulically isolate the front brakes from the rear brakes ([0071]). 
As per claim 11, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Witte et al further discloses wherein the electric actuating mechanism also forms part of an electric parking brake system (22; [0063]).
As per claim 12, Witte et al, Okada et al and Littlejohn discloses the brake system according to claim 1.  Littlejohn further discloses wherein the first and second actuators are operated until feedback currents associated therewith are equal in order to synchronize the first and second actuators (376; Col. 19, lines 11-26).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al, Okada et al and Littlejohn by controlling them based on the motor feedback current as taught by Littlejohn in order to ensure sufficient clearance in the brake-released position.	
As per claim 13, Witte et al, Okada et al and Littlejohn the brake system according to claim 1.  Littlejohn further discloses wherein the first and second actuators are released following braking until feedback currents from the first and second actuators are less than a post run brake pressure threshold (376; Col. 19, lines 11-26).  
As per claim 14, Witte et al discloses a vehicle brake system (Abstract) for a vehicle comprising: 
a brake pedal (9) operable by a vehicle driver and coupled to control a brake pressure generating unit (4) to supply hydraulic brake pressure to front and rear hydraulically actuated wheel brakes ([0054]), the caliper assembly including a hydraulic actuating mechanism (M, P1, P2, 11) and an electric actuating mechanism (22) comprising first (22; [0063]) and second actuators (22; [0063]);
a sensor arrangement (10, 13) for monitoring the driver's braking intent; 
the brake system operable in a first mode wherein the front and rear brakes are both hydraulically actuated ([0068]), and a second mode wherein the front brakes are hydraulically actuated and the rear brakes are electrically actuated (22; [0063], [0067]), 
a control (17, 19; [0067], [0071]) connected to the sensor arrangement for operating the electric actuating mechanism to actuate the rear brakes as a function of the driver's braking demand.  Witte et al does not disclose details of the brakes’ structure or starting positions.
Okada et al discloses a brake system wherein the rear brakes include a caliper assembly (34) including brake pads (33) operable to engage a brake rotor to brake the vehicle, the caliper assembly including a hydraulic actuating mechanism (5, 31) and an 
Littlejohn discloses a brake control system wherein the first and second actuators are released following braking until feedback currents from the first and second actuators are less than a post run brake pressure threshold (376; Col. 19, lines 11-26).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electric brakes of Witte et al, Okada et al and Littlejohn by releasing them based on the motor feedback current when not in use as taught by Littlejohn in order to ensure sufficient clearance in the brake-released position.
6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Littlejohn (US 5,539,641) and Svensson (US 2014/0277981).
As per claim 7, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 5, but do not disclose wherein the vehicle includes a vehicle throttle operable by the vehicle driver to control propulsion of the vehicle, and wherein the initial braking command is a function of the driver's release rate of the throttle. 
Svensson discloses a method for operating a hydraulic brake system wherein the vehicle includes a vehicle throttle ([0010]) operable by the vehicle driver to control propulsion of the vehicle, and wherein the initial braking command is a function of the .
7.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Littlejohn (US 5,539,641) and Urano et al (US 2019/0176790).
As per claim 9, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system includes at least one outlet or dump valve (11; [0047]) connected to relieve pressure from the hydraulic actuating mechanism, but does not disclose wherein the control is operable to actuate the dump valve during at least a portion of the time the electric actuating mechanism is being operated to prevent hydraulic lock and/or vacuum pull in the hydraulic actuating mechanism. 
Urano et al discloses a brake control device wherein the brake system includes at least one outlet or dump valve (36; [0022]) connected to relieve pressure from the hydraulic actuating mechanism, and wherein the control is operable to actuate the dump valve during at least a portion of the time the electric actuating mechanism is being operated to prevent hydraulic lock and/or vacuum pull in the hydraulic actuating mechanism (Fig. 3; [0037], [0038]). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify .
8.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Witte et al (EP 2719593) in view of Okada et al (US 2015/0274139), Littlejohn (US 5,539,641) and Harris (US 2002/0117891).
As per claim 10, Witte et al, Okada et al and Littlejohn disclose the brake system according to claim 1.  Witte et al further discloses wherein the brake system is a brake by wire system (7; [0035]), and wherein the first mode defines a brake by wire, boosted mode ([0025]), but does not disclose wherein the second mode defines a manual push through, failed boost mode. 
Harris discloses a brake system wherein the brake system is a brake by wire system (Abstract), and wherein the first mode defines a brake by wire, boosted mode (Abstract), and the second mode defines a manual push through, failed boost mode (Abstract).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the brake system of Witte et al by using manual push-through braking in the event of a booster failure as taught by Harris in order to ensure braking under all conditions.
Response to Arguments
9.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BOWES whose telephone number is (571)270-5787. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


STEPHEN M. BOWES IV
Examiner
Art Unit 3657



/STEPHEN M BOWES/           Examiner, Art Unit 3657                                                                                                                                                                                             

/Robert A. Siconolfi/           Supervisory Patent Examiner, Art Unit 3657